Citation Nr: 0308183	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  95-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to May 24, 1999, for a 
20 percent rating for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.  

By an April 1994 rating decision, the RO denied a rating in 
excess of 10 percent for a left knee disability.  The veteran 
appealed this denial to the Board of Veterans' Appeals 
(Board).  In February 1997, the Board denied the claim for a 
higher rating, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (CAVC) - formerly the 
United States Court of Veterans Appeals.

In March 1998, during the pendency of the appeal to the CAVC, 
the Acting General Counsel for VA, on behalf of the 
Secretary, filed an unopposed motion requesting that the CAVC 
vacate the Board's decision and remand the case for further 
development and readjudication.  The CAVC granted the motion 
in April 1998 and returned the case to the Board.  The Board, 
in turn, remanded the case to the RO in October 1998 for 
compliance with the CAVC's directives.

In October 1999, after completing the development requested, 
the RO increased the rating for the left knee disability from 
10 to 20 percent and assigned an effective date of May 24, 
1999. The veteran thereafter indicated - in an October 1999 
statement - that he was satisfied with the 20 percent rating 
for his left knee disability, but that he wanted an earlier 
effective date for it.  His representative reiterated this in 
statements subsequently submitted in September and December 
2000.  Therefore, since the veteran is content with the 20 
percent rating for his left knee disability, and is now only 
seeking an earlier effective date, this is the issue before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In January 2001, the Board remanded the veteran's claim for 
additional development, and the case has now returned for 
further adjudication.



FINDINGS OF FACT

1.  VA received the veteran's claim for an increased rating 
for a left knee disability on February 17, 1994.

2.  By an October 1999 rating decision, the RO increased the 
rating for a left knee disability from 10 to 20 percent, 
effective from May 24, 1999 (based on the report of a VA 
examination conducted on that date).

3.  There is no medical evidence in the claims file 
reflecting an increase in the degree of impairment warranting 
a 20 percent rating for the veteran's left knee disability, 
for the period from February 17, 1993, to May 23, 1999.  


CONCLUSION OF LAW

An effective date prior to May 24, 1999, for a 20 percent 
rating for a left knee disability is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a May 1975 rating decision, the RO granted service 
connection for residuals of injury to the left knee, and 
assigned a noncompensable rating for this disability.  By a 
March 1992 rating decision, this rating was increased to 10 
percent.  

In a written statement associated with the claims file on 
February 17, 1994, the veteran indicated that he was seeking 
an increased rating for his left knee disability.  By an 
October 1999 rating decision, the RO increased the rating for 
the veteran's left knee disability to 20 percent, effective 
from May 24, 1999.  The veteran has since argued that the 
effective date of his 20 percent rating should have been 
earlier, perhaps as early as February 17, 1994.  

A.  Effective date criteria

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor." 38 U.S.C.A. § 5110(a) (West 2002).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2002).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation." 38 U.S.C.A. § 5110(a), (b)(2) (West 
2002).  If the evidence shows that the increase in disability 
occurred prior to the date of receipt of claim, the RO may 
assign the earliest date as of which it is ascertainable that 
the increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2002); see Harper v. Brown, 10 Vet. 
App. 125 (1997); see also VAOPGCPREC 12-98.

Moreover, the CAVC stated in Harper that the phrase 
"otherwise, date of receipt of claim" in paragraph (2) of 
the regulation "refers to the situation in which a factually 
ascertainable increase occurred more than one year prior to 
the receipt of the claim for such increase."  See Harper, 10 
Vet. App. at 126; see also VAOPGCPREC 12-98 at 3.  Such an 
increase must still exist at the same level of severity 
presently, of course, because VA compensation is awarded for 
present or current levels of disability and not for 
disability that existed in the past but no longer exists 
currently.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

In addition, the CAVC has indicated that it is axiomatic that 
the fact that must be found - in order for entitlement to an 
increase in disability compensation to arise - is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable." Hazan, 
10 Vet. App. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2002).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a) (2002).

In light of the assertions made in the written statement 
filed on February 17, 1994, the Board concludes that this 
constitutes the veteran's claim for a rating in excess of 10 
percent for a left knee disability.  Before determining when 
the increase in this disability occurred, the Board will 
first review how knee disabilities are rated.  



B.  Criteria for rating knee disabilities

Generally, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R., Part 4 (2002).  Each disability must 
be viewed in relation to its history and there must be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1 (2002).  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2 (2002).  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. 
§ 4.7 (2002).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).  See also 38 C.F.R. § 4.27 
(2002) (unlisted disabilities requiring rating by analogy 
will be coded with the first two numbers of the schedule 
provisions for the most closely related body part and 
"99"). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating is warranted. Where there is flexion between 20 and 45 
degrees, a 50 percent rating is warranted. Where flexion is 
between 10 and 20 degrees, a 40 percent rating is warranted, 
and where there is a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees, a 30 percent 
rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2002).

Under Diagnostic Code 5257, slight impairment due to 
recurrent subluxation or laxity warrants a 10 percent rating, 
moderate impairment a 20 percent rating, and severe 
impairment a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002). 

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint warrants a 20 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2002).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002), flexion 
is rated as noncompensable when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, or 30 percent when limited to 15 degrees.  
Normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, 
Plate II (2002).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002), 
extension is rated as noncompensable when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  Normal knee extension is 
to 0 degrees.  38 C.F.R. § 4.71, Plate II (2002).   

Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  
However, arthritis has not been determined to be part of the 
veteran's left knee disability, so the rating criteria 
pertaining to arthritis will not be considered.

Consideration must also be given to whether an additional 
rating should be given for functional loss due to pain under 
38 C.F.R. § 4.40 (including pain on use or during flare-ups) 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

C.  Pertinent factual background

The record reflects that in a June 1993 letter (dated within 
one year of the veteran's February 1994 claim), a private 
physician ("Dr. M.") wrote that the veteran had received 
two injections in his knee in June 1993.  Another private 
medical record indicates that the veteran received another 
set of injections in his knee in January 1994.

In his February 17, 1994, written statement, the veteran 
asserted that his left knee was always aching, swelling, and 
stiff.  He said he drove trucks for a living, and that the 
clutch had limited use of his left knee.  He thought that he 
would soon have to quit driving.  He said that knee 
injections had helped relieve some stiffness, but that for 
three days after the shots, his knee would be virtually 
rigid.  It would take him a weekend to recover after a shot 
before being able to return to work on a Monday.  He said the 
physician he received shots from (apparently Dr. M.) had 
retired, and that he was presently able to get pain 
medication only from VA.  These pills apparently caused side 
effects and never fully relieved pain and stiffness.  He 
apparently could not afford to go to a knee specialist.  

The veteran attached a statement from a friend who claimed 
that all the veteran's assertions about his knee were true.  
She had apparently seen the swelling and watched him rubbing 
his knee for relief.

During a March 1994 VA examination, the veteran reported 
working full time as a truck driver.  He further reported 
that four days earlier, while climbing up to his truck, he 
missed a step and bruising his knees against a metal ladder.  
He stated that he tended to have sharp "catching" pains in 
the left knee, and that at times, it seemed as if he had a 
trick knee.  He walked slightly favoring the left lower 
extremity.  He was able to heel and toe walk, but could only 
do 50 percent of squatting down and standing up.  A bruise 
approximately 2 inches in width and a quarter inch in 
thickness was observed, but the examiner also noted that this 
was strictly in the soft tissue and not within the joint.  
The right knee measured fifteen and a quarter inches in 
circumference, and the left knee fifteen and a half inches in 
circumference.  There was no swelling or deformity, nor any 
subluxation, lateral instability, or loose motion.  Motion 
ranged from 0 degrees of extension to 120 degrees of flexion, 
and x-rays were normal.

In a May 1994 letter, the veteran's private physician (Dr. 
"M") reported that during a May 1994 examination, the 
veteran's chief complaint was left knee pain, and that during 
the prior few years as a truck driver, he had had pain on the 
medial aspect of his knee which had been relieved with shots.  
Over the prior few years, he had apparently obtained several 
of these shots which were assumed to be interarticular 
steroids.  The veteran reported that his knee would pop when 
he walked and occasionally would "catch."  

On examination, there was no swelling or discoloration.  
Alignment was normal with a normal Q angle.  There was no 
muscle atrophy of the thigh or calf.  Muscle tone in the 
quadriceps and hamstrings was normal.  He had full range of 
motion with no patellar laxity (the patella tracked 
normally).  He was tender of the femoral attachment of the 
medial collateral ligament which the veteran identified as 
the source of his pain.  This ligament was stable on 
examination, although examination of the ligament did 
increase his discomfort.  The lateral collateral ligament was 
normal and the anterior and posterior cruciate ligaments were 
stable.  He had negative McMurray's and pivot shift, and 
there was no medial, lateral, or subpatellar crepitus.  The 
pain was well localized and confined to the medial collateral 
ligament attachment to the femur.  He had no lateral or 
subpatellar pain.  Pulses were normal and neurologic 
examination was intact.  X-rays showed minimal medial joint 
line narrowing and mild subchonral sclerosis.  The veteran 
was started on medication, and advised to begin an exercise 
program including straight leg raises and short arc quads.  
He was also advised that he could return to work.

In a July 1994 written statement, the veteran asserted that 
he had received three injections in his knee since January 
1994.  He also wrote that a private physician ("Dr. H") 
told him that he should not need shots this often, and 
recommended that he see an orthopedic surgeon.  The veteran 
indicated that he was seeking a 30 percent rating for his 
left knee disability.  

The veteran attached to his July 1994 statement private 
medical records which reflected joint aspirations conducted 
in March 1994 and May 1994, as well as outpatient visit 
apparently related to his left knee conducted in May 1994.  
The veteran also attached an undated note from Dr. H, who 
asserted that the veteran had probably medial meniscus tear 
of the left knee with chronic arthritis and inflammation.  

Private medical records associated with the claims file also 
reflect that the veteran was seen by Dr. H. in February 1995.  
The doctor reported that he had evaluated the veteran for 
left knee pain since March 1994.  He noted that based on his 
examination the veteran had approximately "30% impairment" 
of the left knee during quiescent periods of his joint 
disease and "approximately 70% impairment" of function 
during periods of swelling and inflammation.  Dr. H. further 
noted that arthroscopic surgery would probably improve the 
veteran's left knee function considerably, but there would 
apparently be some persistent disability due to the age of 
the disability.   

In a January 1995 Form 9, the veteran asserted that he often 
fell because he felt a sharp, disabling pain in his left 
knee.  He reported that one week prior to his VA examination, 
he had falling while climbing out of a truck.  He suggested 
that the report of his March 1994 VA examination was not 
accurate in depicting the actual severity of his left knee 
symptomatology.  

During VA outpatient treatment in February 1995, the veteran 
reported that Motrin helped but had some side effects.  He 
said that generally, the severity of his left knee had not 
changed in the prior year.  Objectively, he had normal gait 
and no tenderness, swelling, inflammation, crepitus, or 
laxity.  There was mild pain on full extension.  

During an August 1995 VA examination, the veteran reported 
several episodes of getting contusions about the knees while 
getting in and out of trucks.  He was apparently taking 
Ibuprofen twice daily.  He walked with a normal gait.  He 
removed his trousers while standing erect with both lower 
extremities fully extended, and was able to bend normally 
during this process (the same occurred when he redressed).  
During the examination, he markedly favored the left lower 
extremity.  He limped severely doing heel and toe walking and 
tandem walking, but was able to do them.  He said he could 
not squat down and stand up.  When he was seated on the 
examination table, he held his left lower extremity with the 
knee flexed and very rigidly at a 45 degree of flexion angle, 
and he significantly resisted any attempt at passive motion.  
He very obviously was not cooperating, according to the 
examiner.  There was no swelling of either knee.  Both knees 
measured 15 ?th inch in circumference around the middle of 
the patella.  There was no deformity, subluxation, lateral 
instability, or loose motion.  The examiner did not believe 
the evaluation of left knee flexion and extension was worth 
reporting.  He noted that when the veteran walked down the 
hall after leaving the examination room, he again had a 
normal gait and arm swing.  

An x-ray of the left knee was normal and the veteran was 
diagnosed as having a remote past history of a contusion of 
the soft tissues about the left knee with a full recovery and 
no evidence of knee joint injury.  The examiner further 
commented that the veteran's complaints were severely out of 
proportion to the physical findings.  

During a September 1995 VA outpatient visit, the veteran had 
full range of motion of the left knee, with 0 degrees of 
extension and 110 degrees of flexion.  Motor strength was 
5/5.  Anterior/posterior drawer's, McMurray's and Lachman's 
signs were all negative.  The veteran apparently did have 
pain along the medial joint line and medial collateral 
ligament area, but there was no laxity or effusion.  He had 
2+ dorsalis pedis and posterior tibial pulses, and sensation 
was intact.  He was advised that he was too young for any 
type of joint replacement but arthroscopy was deemed a future 
possibility.  
  
In a November 1995 written statement, the veteran objected to 
the characterizations made in the August 1995 VA examination 
report.  He said that he did indeed walk with a limp, which 
he asserted actually worsened after the examination because 
the examiner had attempted to move the left knee in a painful 
manner.  He asserted that he continued to seek VA treatment 
(including injections), but that his stiffness and pain would 
quickly return.  He further asserted that he had been 
released from trucking job because he was not able to do all 
that was required due to knee symptoms.  Although he still 
drove a truck, he said he was still limited as to what he 
could do because of his knee.   

In a February 1996 letter, the veteran's wife stated that he 
would have to sit and wait for her when they went shopping, 
and that his knee hurt too much on Sundays for him to stand 
and preach for thirty minutes.  

In a February 1996 written statement, the veteran asserted 
that his knee had been feeling somewhat better after seeing a 
VA orthopedic specialist, but that he still had stiffness and 
pain on the right side of his left knee.  Injections provided 
some immediate relief, but it was only because of the numbing 
effect of the medicine.  A few days later, the pain would 
return.  Other pain medication apparently did some good, but 
also resulted in severe heartburn and stomach cramps.  

In March 1996, the veteran sought VA treatment for knee pain, 
which he said had increased in the prior year and a half.  He 
said that the pain was at the medial joint line.  McMurray's 
sign was negative.  In April 1996, he underwent a left knee 
arthroscopy, partial synovectomy and partial meniscectomy.  
The post-operative diagnosis was Grade 1-2 chrondromalcia of 
the superior pole of the patella as well as degenerative 
tears of the anterior horn of the medial as well as the 
lateral menisci of the left knee.  His sutures were removed 
subsequently in April 1996.  

In December 1996, he continued to seek VA outpatient for left 
knee pain and occasional swelling.  Examination revealed no 
patellofemoral crepitus, joint-line tenderness, or 
instability.  McMurray's was negative.  The veteran was 
advised to continue exercising his quadriceps.  

In a July 1998 written statement, the veteran asserted that 
he continued to suffer pain, stiffness, and swelling of the 
muscles above and below the knee.  In an August 1998 written 
statement, he reiterated that his left knee had worsened 
since his 1996 surgery.  In an October 1998 written 
statement, he said that he had not seen a physician for his 
knee since 1997 due to financial constraints, and that he 
could not take medication for pain and inflammation symptoms 
because of the side effects (including stomach pain and 
shortness of breath).  The veteran also asserted that he was 
still driving a truck, and that after three hours of driving, 
he could hardly walk.  He said that the 1996 surgery was 
"all for naught," since he felt worse at present.  He wrote 
that he had to use one sick day a month due to his knee 
symptoms.  He reported that he loved to work in his yard, but 
that this had been impossible this year because his knee hurt 
too much after working all day.  

At a December 1998 VA examination, the veteran reported that 
his pain was getting worse and that he would fall frequently 
because his knee gave way on him.  No improvement was seen 
after his 1996 surgery.  He still worked as a truck driver, 
and the truck was so high, he had trouble getting in and out 
of it.  On examination, ambulation was steady.  There was no 
joint swelling, tenderness, or redness.  Motion ranged from 0 
degrees to 87 degrees.  The examiner also noted loss of 
function due to pain and instability of the left knee, 
although further details were not provided in the report.  An 
x-ray revealed narrowing of the medial side of the knee joint 
space. Otherwise, the knee was within satisfactory limits.  
The veteran was diagnosed as having posttraumatic arthritis 
of the left knee.    

At a VA examination conducted on May 24, 1999, the veteran 
had multiple complaints of pain and difficulty using his 
knee.  He continued to drive a truck for a living.  He said 
he had continued pain on the inner and the outer aspect of 
the knee.  He said his left knee was stiff in the morning and 
emitted a cracking/popping sound.  In certain positions while 
walking, he had a painful catching sensation.  He avoided 
some phases of gait at times to avoid this catching pain.

He walked with a limp in the left lower extremity and favored 
weight-bearing on the left knee to a slight degree.  He stood 
with a 5 to 10 degrees valgus trend in both knees.  He seemed 
to prefer to keep the left knee in a slight recurved 
position.  In the sitting position, the collateral and 
cruciate ligaments were stable.  The examiner was unable to 
elicit retro-patellar grating.  Testing the knee for range of 
motion was painful to the veteran, and he had some guarding 
during various testing maneuvers.  Multiple measurements of 
the thighs revealed no decrease in size.  He had a well-
developed vastus medialis.  In the supine position, the 
veteran was capable of 0 to 130 degrees of flexion 
bilaterally.  The knee became painful at 120 degrees, but 
with some tolerance to pain the veteran was able to take it 
to 130 degrees (at which point he stated he could not hold 
because of the pain).  Testing in the prone position revealed 
him to profess a snapping sound along the medial joint line.  
On torsional testing, the examiner was unable to elicit true 
signs of impingement or time the snap or catching that the 
veteran described.  The cruciates were stable in the prone 
position.

Multiple films of the left knee revealed spurring along the 
superior and inferior rims of the left patella.  Some 
retropatellar subchondral facet changes were noted laterally.  
A very small spur was noted along the medial rim of the 
patellar grove.  The joint space was maintained in the medial 
and lateral compartments.  
The veteran had a surgical scar over the medial epicondyle of 
the left knee which measured 1 1/2 inches by 1/4 inch.

The examiner noted that the veteran was working with pain and 
had a history of gradual increase in impairment.  At present, 
he did not have a fixed ankylosis.  Pain and intermittent 
derangement were affecting the function of the knee, 
according to the examiner. 

According to the examiner, it was not possible to address the 
extent of functional impairment attributable to the veteran's 
reported left knee pain.  The examiner further noted that 
there was no clear-cut evidence of arthritis, nor any 
swelling, ankylosis, subluxation, instability, or weakness.  
There was limitation of flexion, representing approximately 
10 degrees.  Extension was not impaired.  The veteran's 
description of pain would imply easy fatigability, according 
to the examiner, and the intermittent catching prevented 
coordinated movements and produced restricted movements 
during some parts of the range of motion.  This, according to 
the examiner, would produce pain on motion.  He further 
opined that pain would impair function and/or movement if 
present to the degree described by the veteran.

An MRI revealed minimal cartilage loss in the medial femoral 
articular cartilage in the lateral aspect.  There were no 
loose bodies or meniscal tears seen.  In an addendum report 
dated in September 1999, a VA examiner noted that the veteran 
had a mechanical lesion of the left knee joint that could 
produce symptoms.

D.  Analysis

Although there is evidence (in the form of Dr. M's June 1993 
letter and a private outpatient record dated in January 1994) 
that the veteran underwent multiple knee injections within 
one year of February 17, 1994, it is not factually 
ascertainable that the left knee disability actually 
increased in severity (i.e., meriting a 20 percent rating) 
during this period.  The medical evidence does not provide 
any specific information about the left knee's range of 
motion, whether the veteran experienced moderate subluxation 
or laxity, or whether there was any dislocated semilunar 
cartilage causing frequent "locking" episodes.  

The Board acknowledges that the veteran did undergo an 
arthroscopy procedure in April 1996, although the medical 
records preceding this surgery simply do not reflect a 
severity of symptoms which would merit a 20 percent rating.  
Indeed, the March 1994 examination of the knee was 
essentially normal (full range of motion, no swelling, 
subluxation, instability, loose motion, etc.).  While the 
veteran appeared to be exaggerating his left knee 
symptomatology during his August 1995 VA examination, he 
displayed full range of motion during a September 1995 
outpatient visit.  While he complained of pain, he did not 
have any laxity or effusion.  

While the veteran's flexion appeared more limited at his 
December 1998 VA examination (to 87 degrees), this is still 
far from warranting a 20 percent rating under Diagnostic Code 
5260.  While the VA examiner concluded that there was some 
loss of function due to pain and instability of the left 
knee, no further details about this were provided.  The Board 
notes that no joint swelling, tenderness, or redness were 
found during this examination.  Moreover, from the date of 
the veteran's claim through May 24, 1999 (over a five year 
period), he maintained work as a truck driver.  While his 
left knee symptoms apparently hampered his ability to work 
(he reported having difficulty walking after driving for 
three hours), nevertheless his continued employment in such a 
physically demanding job suggests a rather minimal functional 
loss due to the pain, weakness, fatigability, or instability 
of his left knee (certainly not enough to warrant a 20 
percent rating during this period).  

It is questionable why the RO assigned a 20 percent rating 
based on the VA examination conducted on May 24, 1999, since 
the examination report does not reflect the limitation of 
extension or flexion (or other symptomatology such as 
ankylosis, subluxation, instability, or weakness) that would 
warrant such a rating.  In any case, the evidence is 
certainly insufficient for the Board to conclude that a 20 
percent rating was warranted earlier than that date.   

The veteran's lay contentions (as well as those of his wife 
and a friend) offered in conjunction with his claim, 
including that he should be awarded an earlier effective date 
because his left knee condition had worsened prior to May 24, 
1999, cannot serve as a basis for the assignment of an 
earlier effective date.  These statements are not competent 
because there is no indication that the individuals who made 
them possess the requisite medical knowledge or education to 
provide such opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Therefore, the preponderance of the evidence is against the 
assignment of an effective date earlier than May 24, 1999, 
for a 20 percent rating for a service-connected left knee 
disability, and this claim must therefore be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. § § 3.102, 
3.156, 3.159, and 3.326) (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for an earlier effective date.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
The veteran indicated in a VA Form 21-4138 (Statement in 
Support of Claim) that he was seeking an earlier effective 
date, and the RO proceeded to adjudicate his claim 
thereafter.

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  In 
September 2002, the RO sent the veteran a supplemental 
statement of the case which referenced the laws and 
regulations pertinent to his claim and discussed the relevant 
evidence.  In March 2003, the Board sent the veteran a letter 
which thoroughly discussed VA's duty to assist as well as 
what was needed from him.  Together, these documents have 
listed the evidence considered, the legal criteria for 
determining whether an earlier effective date could be 
granted, and the analysis of the facts as applied to those 
criteria, thereby abundantly informing the veteran of the 
information and evidence necessary to substantiate his claim 
for an earlier effective date.

The record shows that the RO considered all relevant records, 
including numerous VA and private treatment records, as well 
as VA examination reports dated in March 1994, August 1995, 
December 1998, and May 1999.  The veteran has not asserted 
that there are any outstanding records to be considered.  

Seeking a medical opinion in this case would be fruitless and 
serve only to delay the adjudication of the veteran's claim, 
because the record is already replete with contemporaneous 
outpatient records and examination reports with which is it 
abundantly possible to evaluate the severity of the veteran's 
left knee symptoms between February 17, 1993 and May 23, 
1999, and determine whether a 20 percent rating was warranted 
during that period.  

The VCAA requirements have been substantially met by VA in 
this case, and there are no areas in which further 
development may be fruitful.  There would be no possible 
benefit to remanding this case yet again to the RO, or to 
otherwise conduct any other development.  Indeed, in a March 
2003 letter, the veteran wrote that VA had all the evidence 
that was or would be available to his claim.  He further 
wrote that he was ready of the case to be concluded.  See 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant).

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

ORDER

Entitlement to an effective date prior to May 24, 1999, for a 
20 percent rating for a left knee disability, is denied.



		
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

